UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1517



In re:   FRANKIE JAE LORDMASTER, a/k/a Jason Robert Goldader,



                Petitioner.



                 On Petition for Writ of Mandamus.
          (1:13-cv-01305-JCC-IDD; 1:14-cv-00507-JCC-MSN)


Submitted:   November 19, 2015              Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frankie Jae LordMaster, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frankie Jae LordMaster petitions for a writ of mandamus

seeking an order directing the district court to file certain

documents and to grant him the relief he requested in a 28

U.S.C. § 2254     (2012)   petition      and      a    42   U.S.C.    § 1983      (2012)

complaint.       We   conclude   that    LordMaster         is    not     entitled    to

mandamus relief on these grounds.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17    (4th   Cir.   2003).      It       is       available      only    when    the

petitioner has a clear right to the relief sought, In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and

may not be used as a substitute for appeal, In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       LordMaster also alleges that the district court has unduly

delayed in ruling on a Fed. R. Civ. P. 60(b) motion filed in his

habeas action and in progressing on his § 1983 complaint.                             He

seeks an order from this court directing the district court to

act.     We find the present record does not reveal undue delay in

the district court in LordMaster’s habeas action.                         Further, our

review of the district court’s docket reveals that the court

dismissed     LordMaster’s   § 1983         with      prejudice      in     May     2015,



                                        2
rendering   moot    the    portion   of       the   mandamus     petition      seeking

timely review of this complaint.

     Accordingly, we deny LordMaster’s motions to stay judgment

and for class action status and deny his mandamus petition.                         We

dispense    with    oral    argument      because         the    facts   and    legal

contentions   are   adequately       presented       in    the   materials      before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                          3